DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-10 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Response to Amendment
Applicant’s amendment has obviated the objections to the specification and drawings.  Therefore, those objections are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afifi et al., “Implementation of Biologically Plausible Spiking Neural Network Models on the Memristor Crossbar-based CMOS/Nano Circuits,” in Eur. Conf. Circuit Theory and Design 563-66 (2009) (“Afifi”) in view of Cassidy et al., “Design of a One Million Neuron Single FPGA Neuromorphic System for Real-time Multimodal Scene Analysis,” in 45th Ann. Conf. Info. Sci. Sys. 1-6 (2011) (“Cassidy”) and further in view of Aparin et al. (US 20120011093) (“Aparin”).
Regarding claim 1, Afifi discloses “[a] method comprising: 
at a core circuit comprising a crossbar interconnecting a plurality of axons to a plurality of neurons via a plurality of synapses (Afifi Fig. 4 shows three layers of neurons connected to a memristor crossbar array comprising nanowires of axons and dendrites with memristor synapses connecting them): 
receiving a first spike event at an axon of the core circuit in a first timestep (neurons fire “two-part spikes” to carry spike timing information and to form a learning window; the spike has two parts but with different polarities because the memristor synapse has a polarity that is defined to be axonic voltage minus dendritic voltage [so the spike event is received by the axon] – Afifi, sec. IV(A), first three paragraphs), where the first event is computed by, and sent out to the axon from, a neuron of the same core circuit or a different core circuit (Afifi sec. IV(B) discloses that CMOS based spiking neurons send out [compute] spikes [events] of a specific shape and that when the integrator voltage reaches a threshold the neuron fires and sends a spike forward to its axon; see also Fig. 4 (showing that the first layer neurons comprise part of the same circuit as the crossbar array including the axons)); …
performing potentiation computations that increase weights of the synapses (Afifi sec. IV(C) discloses that when presynaptic spiking occurs before postsynaptic spiking, long-term potentiation (LTP) occurs; see also sec. II, first paragraph (disclosing that LTP involves the formation of lasting increases in synaptic strength)); …
in a third timestep occurring after the second timestep:
performing read operations of the synapses sequentially by sending all spike events … of each axon of the core circuit into the crossbar sequentially, wherein the spike events include the first spike event (assuming that APpre and BPAPpost are presynaptic and back propagated post synaptic spikes respectively, assume that APpre occurs at tpre = 0 and BPAPpost occurs at tpost = s; thus the time difference is s and whether s is positive or negative determines whether long term potentiation or long term depression occurs at the synapse – Afifi, sec. IV(C); see also Fig. 4 [first timestep = firing of spike event from first layer neurons to the synapse; second timestep = determination at the synapse of whether LTP or LTD occurs based on the STDP rule; third timestep = sending of the spike signal from the synapse back into the crossbar and to the second layer neuron, i.e., reading the synapses and sending the spike events read to the next-layer neurons]; note also that sec. IV(B) discloses that the firing event occurs only when a neuron’s integrator voltage exceeds its threshold – i.e., the sending of the spike events into the crossbar occurs in the order in which these thresholds are reached, or sequentially) and the neurons perform spike computations based on the spike events (sum of all input currents increases the dendritic voltage of a postsynaptic neuron until its integrator voltage reaches a fixed threshold; then the neuron fires and sends a spike forward to its axon and backward to its dendrite, simultaneously – Afifi, sec. IV(B); see also Fig. 4 [i.e., in the third time step, the spike from the first layer neuron is sent from the synapse into the second layer neuron to update the voltage of the second layer neuron]); and
for each synapse, performing a depression computation …, wherein the depression computation comprises decreasing a weight of the synapse (Afifi sec. IV(C) discloses that when postsynaptic spiking occurs before presynaptic spiking, long-term depression (LTD) occurs [which occurs at all synapses if all postsynaptic spikes occur before all presynaptic spikes]; see also sec. II, first paragraph (disclosing that LTD involves the formation of lasting decreases in synaptic strength))….”
Afifi appears not to disclose explicitly the further limitations of the claim.  However, Cassidy discloses “buffering the first spike event in a first buffer of the axon in the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the first time step an event is written to one of the banks of the buffer [first buffer]] – Cassidy, p.2, paragraph spanning both columns); … [and]
shifting the first spike event from the first buffer to a second buffer of the axon in a second timestep occurring after the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns); …
[wherein] spike events [are] buffered in the second buffer (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns)….”
	Cassidy and the instant application both relate to neuromorphic systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi to buffer the event in two buffers in two separate timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the alignment of spike events with time slots by decoupling the writing of events from the reading of new events.  See Cassidy, p. 2, paragraph spanning both columns.
Neither Afifi nor Cassidy appears to disclose explicitly the further limitations of the claim.  However, Aparin discloses “performing a depression computation at the same time as a read operation of the synapse (neuron may comprise a spike generator and two random binary generator circuits for long-term potentiation and long-term depression, respectively; the generator circuits may be triggered by a spike signal associated with the neuron, and they may produce binary codes (i.e., pulse signals) with a probability of logic “1” (i.e., pulse) to occur in a defined time interval exponentially decaying over time from a reset moment; the probabilistic pulse signals may represent long-term depression (LTD) signals; each synapse may receive a post-synaptic spike and a post-synaptic LTD signal – Aparin, paragraphs 40-41 [i.e., the depression computation triggered by receipt of the LTD signal occurs at the synapse at the same time as the synapse reads the post-synaptic spike signal]; see also Fig. 6 (showing LTD and spike signals arriving at the synapse from the post-synaptic neuron concurrently)), wherein the depression computation comprises decreasing a weight of the synapse and a probability corresponding to the synapse (in a scheme for probabilistic spike timing-dependent plasticity, a synapse weight change may be kept constant, while a probability of the weight change may be a function of the time difference between pre-synaptic and post-synaptic spikes – Aparin, paragraph 31; individual synapses may undergo a one-step potentiation or depression [i.e., weight decrease] with a probability that may depend on spike timing, with larger time differences between pre-synaptic and post-synaptic spikes reducing the probability compared to smaller time differences – id. at paragraph 32; see also Fig. 2(b) (showing that the probability decays with increasing time differences)), and the decreased probability indicates a neuron connected to the synapse spiked further back in time (individual synapses may undergo a one-step potentiation or depression [i.e., weight decrease] with a probability that may depend on spike timing, with larger time differences between pre-synaptic and post-synaptic spikes reducing the probability compared to smaller time differences – Aparin, paragraph 32).”
Aparin and the instant application both relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of Afifi and Cassidy probabilistically to depress the weight of the synapse based on time since last spike at the same time as a read operation of the synapse, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enable the synapses to undergo switch-like or discrete depression, thereby leading to a simpler hardware implementation.  See Aparin, paragraph 30. 

Regarding claim 2, Afifi, as modified by Cassidy and Aparin, discloses that “the spike computations comprise receiving the spike events from the crossbar and generating one or more additional spike events based on the spike events (total current received by a CMOS-based spiking neuron input depends on the conductance of the connected synapses and the voltage drop across the synapses; the sum of all sum of all input currents increases the dendritic voltage of a postsynaptic neuron until its integrator voltage reaches a fixed threshold; then the neuron fires and sends a spike forward to its axon and backward to its dendrite – Afifi, sec. IV(B) [i.e., if a current generated by a first layer neuron’s spike causes the second layer neuron to pass a voltage threshold, the second layer neuron generates a second spiking event]; see also Fig. 4 [showing that the second layer neurons are postsynaptic neurons relative to the first layer neurons]).”
  
Regarding claim 3, Afifi, as modified by Cassidy and Aparin, discloses that “the buffering allows the spike computations and communication of the one or more additional spike events to run in parallel (computation of neural state [spike computation] and firing [communication of spike events] can be distributed across the array without serialization – Cassidy, sec. IV(B), second paragraph; ping-pong buffer decouples writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., the computation of one spike event and its writing into one buffer can take place at the same time as the reading out of an existing event from the other buffer] – id. at sec. III(A), fourth paragraph).”  It would have been obvious to one of ordinary skill in the art before the date claimed invention was made to have modified Afifi/Aparin with such that the spike computation and the communication of spike events occur in parallel, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the performance and decrease the computational delay of the system.  See Cassidy, sec. III(B), first paragraph of right-hand column of third page.

Regarding claim 4, Afifi, as modified by Cassidy and Aparin, discloses that “the first buffer and the second buffer allow spike events generated in two timesteps to be buffered (input aligner cache that aligns current events with the proper timeslot has two banks of dual port RAM; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; reading out current events uses both ports of the RAM bank; the current value is read out of one port, while the other port clears the RAM location (one clock cycle delayed) [i.e., new events written into the first buffer may have been generated at a different timestep from the events being read out of the other] – Cassidy, p. 2, paragraph spanning both columns; see also Fig. 3 (showing the buffering of multiple frame results of separate frames T0 and T1, calculated consecutively)).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi/Aparin to allow the buffers to buffer spike events in multiple timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the usability of the underlying system by ensuring that the more than one event can be buffered in the buffer.  See Cassidy, p. 2, paragraph spanning both columns.

Regarding claim 5, Afifi, as modified by Cassidy and Aparin, discloses that “the crossbar comprises the plurality of synapses (neuromorphic networks are implemented using nanodevices as synapses – Afifi, first paragraph of sec. III; see also Fig. 4 (showing synapses between the axons and dendrites)).”  

Regarding claim 6, Afifi discloses “[a] core circuit comprising: 
a plurality of axons (spiking neurons are the third generation of artificial neuron modeling; they fire and send an electric pulse out along their axons – Afifi, p. 563, first paragraph of sec. II; neuromorphic networks use nanowires as axons and dendrites – id. at sec. III, first paragraph); 
a plurality of neurons (neuromorphic networks use CMOS circuits as neurons – Afifi, sec. III, first paragraph); and 
a crossbar interconnecting the plurality of axons to the plurality of neurons via a plurality of synapses (CMOS neuron circuits sit in a bottom layer and nanowire crossbars are fabricated on top of the CMOS circuits – Afifi, sec. III, second paragraph; see also Figure 4 (showing first layer neurons connected to a crossbar of nanowire axons and dendrites that connect to second layer neurons, the dendrites and the axons of the crossbar being connected by memristor synapses)); 
wherein the core circuit is configured to: 
receive a first spike event generated by a neuron at an axon of the core circuit in a first timestep (neurons fire “two-part spikes” to carry spike timing information and to form a learning window; the spike has two parts but with different polarities because the memristor synapse has a polarity that is defined to be axonic voltage minus dendritic voltage [so the spike event is received by the axon] – Afifi, sec. IV(A), first three paragraphs), where the first spike event is computed by, and sent out to the axon from, a neuron of the same core circuit or a different core circuit (Afifi sec. IV(B) discloses that CMOS based spiking neurons send out [compute] spikes [events] of a specific shape and that when the integrator voltage reaches a threshold the neuron fires and sends a spike forward to its axon; see also Fig. 4 (showing that the first layer neurons comprise part of the same circuit as the crossbar array including the axons)); … 
perform potentiation computations that increase weights of the synapses (Afifi sec. IV(C) discloses that when presynaptic spiking occurs before postsynaptic spiking, long-term potentiation (LTP) occurs; see also sec. II, first paragraph (disclosing that LTP involves the formation of lasting increases in synaptic strength));
in a third timestep occurring after the second timestep:
perform read operations of the synapses sequentially by sending all spike events … of each axon of the core circuit into the crossbar sequentially, wherein the spike events include the first spike event (assuming that APpre and BPAPpost are presynaptic and back propagated post synaptic spikes respectively, assume that APpre occurs at tpre = 0 and BPAPpost occurs at tpost = s; thus the time difference is s and whether s is positive or negative determines whether long term potentiation or long term depression occurs at the synapse – Afifi, sec. IV(C); see also Fig. 4 [first timestep = firing of spike event from first layer neurons to the synapse; second timestep = determination at the synapse of whether LTP or LTD occurs based on the STDP rule; third timestep = sending of the spike signal from the synapse back into the crossbar and to the second layer neuron, i.e., reading the synapses and sending the spike events read to the next-layer neurons]; note also that sec. IV(B) discloses that the firing event occurs only when a neuron’s integrator voltage exceeds its threshold – i.e., the sending of the spike events into the crossbar occurs in the order in which these thresholds are reached, or sequentially), and the neurons perform spike computations based on the spike events (assuming that APpre and BPAPpost are presynaptic and back propagated post synaptic spikes respectively, assume that APpre occurs at tpre = 0 and BPAPpost occurs at tpost = s; thus the time difference is s and whether s is positive or negative determines whether long term potentiation or long term depression occurs at the synapse – Afifi, sec. IV(C); see also Fig. 4 [first time step = firing of spike event from first layer neurons to the synapse; second timestep = determination at the synapse of whether LTP or LTD occurs based on the STDP rule; third timestep = sending of the spike signal from the synapse back into the crossbar and to the second layer neuron]); and
for each synapse, perform a depression computation …, wherein the depression computation comprises decreasing a weight of the synapse (during the execution of a neural simulation process, neural elements can require input data that represent output signals from other neural elements generated in the previous epoch; since a neural simulation system can be generating outputs [performing computations] at the same time that it is using inputs [performing a read operation] for a current epoch, a ping-pong buffer scheme can be used to provide a memory to write to while the current epoch uses data that were written in the previous epoch from a separate memory; the two tables of the ping-pong scheme can be in either a read phase or a write phase – Aparin, col. 25, ll. 1-34; see also col. 14, ll. 35-49 (disclosing that neurons are connected by synaptic connections between neuronal units))….”  
Afifi appears not to disclose explicitly the further limitations of the claim.  However, Cassidy discloses “buffer[ing] the first spike event in a first buffer of the axon in the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the first time step an event is written to one of the banks of the buffer [first buffer]] – Cassidy, p.2, paragraph spanning both columns); … [and]
shift[ing] the first spike event from the first buffer to a second buffer of the axon in a second timestep occurring after the first timestep (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns); …
[wherein the] spike events [are] buffered in the second buffer (each neuron in an array of a neuromorphic system has an input aligner cache that has two banks of dual port RAM; the two banks; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., in the second time step an event is read out from, or shifted to, the second of the banks of the buffer [second buffer]] – Cassidy, p.2, paragraph spanning both columns)….”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi to buffer the event in two buffers in two separate timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the alignment of spike events with time slots by decoupling the writing of events from the reading of new events.  See Cassidy, p. 2, paragraph spanning both columns.
Neither Afifi nor Cassidy appears to disclose explicitly the further limitations of the claim.  However, Aparin discloses “performing a depression computation at the same time as a read operation of the synapse (neuron may comprise a spike generator and two random binary generator circuits for long-term potentiation and long-term depression, respectively; the generator circuits may be triggered by a spike signal associated with the neuron, and they may produce binary codes (i.e., pulse signals) with a probability of logic “1” (i.e., pulse) to occur in a defined time interval exponentially decaying over time from a reset moment; the probabilistic pulse signals may represent long-term depression (LTD) signals; each synapse may receive a post-synaptic spike and a post-synaptic LTD signal – Aparin, paragraphs 40-41 [i.e., the depression computation triggered by receipt of the LTD signal occurs at the synapse at the same time as the synapse reads the post-synaptic spike signal]; see also Fig. 6 (showing LTD and spike signals arriving at the synapse from the post-synaptic neuron concurrently)), wherein the depression computation comprises decreasing a weight of the synapse and a probability corresponding to the synapse (in a scheme for probabilistic spike timing-dependent plasticity, a synapse weight change may be kept constant, while a probability of the weight change may be a function of the time difference between pre-synaptic and post-synaptic spikes – Aparin, paragraph 31; individual synapses may undergo a one-step potentiation or depression [i.e., weight decrease] with a probability that may depend on spike timing, with larger time differences between pre-synaptic and post-synaptic spikes reducing the probability compared to smaller time differences – id. at paragraph 32; see also Fig. 2(b) (showing that the probability decays with increasing time differences)), and the decreased probability indicates a neuron connected to the synapse spiked further back in time (individual synapses may undergo a one-step potentiation or depression [i.e., weight decrease] with a probability that may depend on spike timing, with larger time differences between pre-synaptic and post-synaptic spikes reducing the probability compared to smaller time differences – Aparin, paragraph 32).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified the combination of Afifi and Cassidy probabilistically to depress the weight of the synapse based on time since last spike at the same time as a read operation of the synapse, as disclosed by Aparin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enable the synapses to undergo switch-like or discrete depression, thereby leading to a simpler hardware implementation.  See Aparin, paragraph 30.

Regarding claim 7, Afifi, as modified by Cassidy and Aparin, discloses that “the spike computations comprise receiving the spike events from the crossbar and generating one or more additional spike events based on the spike events (total current received by a CMOS-based spiking neuron input depends on the conductance of the connected synapses and the voltage drop across the synapses; the sum of all sum of all input currents increases the dendritic voltage of a postsynaptic neuron until its integrator voltage reaches a fixed threshold; then the neuron fires and sends a spike forward to its axon and backward to its dendrite – Afifi, sec. IV(B) [i.e., if a current generated by a first layer neuron’s spike causes the second layer neuron to pass a voltage threshold, the second layer neuron generates a second spiking event]; see also Fig. 4 [showing that the second layer neurons are postsynaptic neurons relative to the first layer neurons]).”  

Regarding claim 8, Afifi, as modified by Cassidy and Aparin, discloses that “the buffering allows the spike computations and communication of the one or more additional spike events to run in parallel (computation of neural state [spike computation] and firing [communication of spike events] can be distributed across the array without serialization – Cassidy, sec. IV(B), second paragraph; ping-pong buffer decouples writing new events from reading out current events; new events are written into one bank while current events are read out from the other [i.e., the computation of one spike event and its writing into one buffer can take place at the same time as the reading out of an existing event from the other buffer] – id. at sec. III(A), fourth paragraph).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi/Aparin such that the spike computation and the communication of spike events occur in parallel, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the performance and decrease the computational delay of the system.  See Cassidy, sec. III(B), first paragraph of right-hand column of third page.

Regarding claim 9, Afifi, ad modified by Cassidy and Aparin, discloses that “the first buffer and the second buffer allow spike events generated in two timesteps to be buffered (input aligner cache that aligns current events with the proper timeslot has two banks of dual port RAM; the two banks implement a ping-pong buffer to decouple writing new events from reading out current events; reading out current events uses both ports of the RAM bank; the current value is read out of one port, while the other port clears the RAM location (one clock cycle delayed) [i.e., new events written into the first buffer may have been generated at a different timestep from the events being read out of the other] – Cassidy, p. 2, paragraph spanning both columns; see also Fig. 3 (showing the buffering of multiple frame results of separate frames T0 and T1, calculated consecutively)).”  It would have been obvious to one of ordinary skill in the art before the date the claimed invention was made to have modified Afifi/Aparin to allow the buffers to buffer spike events in multiple timesteps, as disclosed by Cassidy, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the usability of the underlying system by ensuring that the more than one event can be buffered in the buffer.  See Cassidy, p. 2, paragraph spanning both columns.

Regarding claim 10, Afifi, as modified by Cassidy and Aparin, discloses that “the crossbar comprises the plurality of synapses (neuromorphic networks are implemented using nanodevices as synapses – Afifi, first paragraph of sec. III; see also Fig. 4 (showing synapses between the axons and dendrites)).”

Response to Arguments
Applicant's arguments filed June 10, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by a new ground of rejection, not persuasive.
Applicant’s argument that the Afifi/Cassity/Snook combination allegedly does not disclose performing a depression computation at the same time as a read operation of the synapse, where the depression computation comprises decreasing a weight of the synapse and a probability corresponding to the synapse, Remarks at 11-12, is rendered moot by the replacement of Snook with Aparin in the rejection.  Applicant’s other argument, that the Afifi/Cassity/Snook combination allegedly does not disclose performing read operations of synapses sequentially by sending all spikes buffered in a second buffer of each axon into a crossbar sequentially, where neurons perform spike computations based on the spike events, id., fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (as opposed to merely asserting that the claims are distinguishable from the references without providing evidence or argument, as Applicant has done here).  Examiner would refer Applicant to the above analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN C VAUGHN/Examiner, Art Unit 2125